JUDGMENT
Per Curiam
This appeal of an order of the Federal Communications Commission was considered on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and appellant’s motion to supplement the *517record on appeal, the corrected response thereto, and the reply, it is
ORDERED that the motion to supplement the record be granted with respect to the materials cited by the appellant to support his standing claim. See Sierra Club v. EPA, 292 F.3d 895, 899 (D.C. Cir. 2002); D.C. Cir. Rule 28(a)(7). The motion is otherwise denied. It is
FURTHER ORDERED AND ADJUDGED that the appeal be dismissed for lack of standing. The appellant has not alleged facts demonstrating that the appel-lee has caused him an injury in fact that is redressable by the court, which are the “irreducible constitutional minimum” requirements for standing. Ranger Cellular v. FCC, 348 F.3d 1044, 1048-49 (D.C. Cir. 2003) (quoting Bennett v. Spear, 520 U.S. 154, 167, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997)). This court previously held that the appellant lacked standing to challenge a prior assignment of the two radio station licenses at issue, Schum v. FCC, 617 Fed. Appx. 5 (D.C. Cir. 2015) (per curiam), and he likewise lacks standing to challenge the subsequent assignments at issue here.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.